Citation Nr: 0946309	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of injury to 
the right hand, claimed as loss of motion of 1st, 3rd and 4th 
digits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to 
September 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2006 rating decision in which the RO, inter alia, 
denied the Veteran service connection for residuals of injury 
to the right hand, 1st and 3rd digits.  The Veteran filed a 
notice of disagreement (NOD) in July 2006, and the RO issued 
a statement of the case (SOC) in April 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in May 2007.  

In June 2009, the Veteran testified during a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing); a 
transcript of that hearing is of record.  During the hearing, 
the Veteran submitted additional documentary evidence, along 
with a signed waiver of initial RO consideration of the 
evidence.  This evidence is accepted for inclusion in the 
record.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  Also 
during the hearing, the record was left open for 60 days for  
the Veteran to submit additional evidence in support of his 
claim.  In August 2009 and September 2009, the Veteran 
submitted a reformatted copy l of the documentary evidence 
that he has submitted during  his June 2009 hearing.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal  have been accomplished.

2.  The  Veteran experienced a right hand injury in service; 
however, X-rays then revealed only a fracture of the 
Veteran's fifth digit (for which service connection has been 
granted).

3.  While carpal tunnel syndrome of the right hand was 
diagnosed during the pendency lf the claim; there is no 
medical evidence or opinion supporting a finding of a nexus 
between any such disability and service.  

4.  Since carpal tunnel syndrome resolved, the Veteran has 
complained of pain and discomfort, but there is no competent 
evidence of right hand disability involving impairment of 
1st, 3rd and 4th digits.


CONCLUSION OF LAW

The criteria for service connection for residuals of injury 
to the right hand, claimed as loss of motion of 1st, 3rd and 
4th digits, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO.  
Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2007 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The letter also notified the Veteran that he 
could send VA information that pertains to his claim.  The 
letter also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The 
November 2007 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the April 2007 letter-which meets content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, private treatment 
records and the report of a March 2006 VA examination.  Also 
of record and considered in connection with the appeal is the  
transcript of the Veteran's Board  hearing, as well as 
various written statements provided by the Veteran, and by 
his representative, on his behalf. 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); (rejecting the argument that the Board lacks 
authority to consider harmless error.  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

An April 1977 service treatment record reflects that the 
Veteran injured his right hand while playing volleyball in 
service.  X-rays revealed a fracture of the Veteran's fifth 
digit.  The Board notes that service connection is currently 
in effect for a fracture fifth digit, right hand healed, with 
trigger finger.  The service treatment records are negative 
for specific injury to, or complaints, findings or diagnoses  
to his 1st, 3rd or d 4th digits of his right hand.

During a March 2006 VA examination, the Veteran reported  
injuring his right middle finger and thumb during the 1977 
volleyball incident; the examiner noted that the service 
treatment records did not make mention of this.  The examiner 
also noted that there have been no further accidents or 
injuries to the hand.  On examination, the range of motion of 
the Veteran's right digits and wrist were within normal 
limits and there was no gross external deformity.  A carpal 
tunnel test as well as an ulnar nerve test was normal.  The 
diagnosis was a functional right hand with carpal tunnel 
syndrome.  The VA examiner indicated that it was impossible 
to determine the etiology of this without resorting to mere 
speculation.

On October 2006 VA treatment note reflects a diagnosis of 
right carpal tunnel syndrome.

A September 2007 VA treatment note indicates that the 
Veteran's carpal tunnel syndrome of his right hand had 
resolved.

In January 2009, August 2009 and September 2009 letters, the 
Veteran's treating chiropractor indicated that the Veteran's 
current pain and discomfort in his right hand were more 
probably than not a result of the 1977 injury.  

After a full review of the record, including the medical 
evidence, the Veteran's hearing testimony and statements by 
the Veteran and by his representative, on his behalf, the 
Board finds that service connection for residuals of injury 
to the right hand, claimed as loss of motion of 1st, 3rd and 
4th digits, is not warranted. 

During the June 2009 hearing, the Veteran testified that he 
injured all of the digits of his right hand while playing 
volleyball in service.  The Veteran is competent to report a 
history of in-service injury.  See, e.g., Grottveit v. Brown, 
5 Vet. App. 91, 93 (1991).  Here, however, the Veteran's 
assertions do not appear to be credible, given the fact that 
only impairment of the 5th digit was documented in service, 
and that service treatment records reflect nothing pertaining 
to injury to the 1st, 3rd or 4th digits, as alleged. 

Even if, in the absence of contemporaneously documented 
evidence,  the Board was to accept, as credible, the 
Veteran's current assertions as to the occurrence of in-
service injury to his 1st, 3rd and 4th digits, the claim would 
still have to be denied because competent evidence does not 
persuasively establish that he has any current disability 
residual to any such injury.  

The Board notes, initially, that evidence of current 
disability is a fundamental requirement for a grant of 
service connection.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  
In McClain, the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement of the existence of 
a current disability is satisfied when a veteran has a 
disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  Id. 
at 321.

Here, the Veteran filed a claim for service connection in 
December 2005.  As noted above, an October 2006 VA treatment 
record notes a diagnosis of right carpal tunnel syndrome 
(although it was later noted to have resolved).    Even if, 
consistent with MClain, the finding of right hand carpal 
tunnel syndrome satisfies the current disability requirement 
for at least a portion of the pendency of the claim, there is 
no competent opinion establishing a medical nexus between any 
diagnosed right hand carpal tunnel syndrome and the Veteran's 
military service.  In fact, while the March 2006 VA examiner 
diagnosed the Veteran with a functional right hand with 
carpal tunnel syndrome, he opined that it was impossible to 
determine the etiology of this  problem without resorting to 
mere speculation.  Clearly, this opinion-which was written 
in terms which effectively preclude the application of the 
benefit-of-the doubt doctrine (see 38 C.F.R. § 3.102 
(specifying that reasonable doubt means a substantial doubt 
and within the range of possibility as distinguished from 
pure speculation or remote possibility))-is not supportive 
of the claim.  Significantly, neither the Veteran nor his 
representative has presented or identified any medical 
evidence or opinion that even suggests a nexus between the 
carpal tunnel syndrome diagnosed in 2006, and the alleged in-
service injury to the Veteran's 1st, 3rd and 4th digits of the 
right hand. 

The Board further notes that, after the Veteran's carpal 
tunnel syndrome resolved in September 2007, competent 
evidence does not establish a current disability upon which 
to predicate a grant of service connection.   iAs indicated, 
the September 2007 VA treatment note also includes a notation  
that  X-rays of the right hand revealed no signs of 
arthritis.  Subsequent letters from the Veteran's 
chiropractor, dated in January 2009, August 2009 and 
September 2009, reflect current symptoms of  pain and 
discomfort in the Veteran's  right hand,   The Board 
emphasizes, however, that pain alone, without medical 
diagnosis or evidence of underlying pathology, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Significantly, moreover, there is otherwise no 
medical evidence of current right hand disability involving 
any of the claimed digits since September 2007.  Without such 
evidence, the Board does not reach the medical nexus 
question; hence, the fact that the  Veteran's chiropractor-
who, incidentally, is not a medical doctor-tends to 
attribute the Veteran's symptoms of pain and discomfort to 
the 1977 injury in service, does not provide a basis for 
award of the benefit sought.

As indicated, in addition to the objective evidence addressed 
above, the Board has considered the oral and written 
assertions of the Veteran and  his representative. However, 
to the extent that such assertions are being offered on the 
question of current disability or medical nexus to service, 
such evidence must fail.  Matters of diagnosis and etiology 
of a particular disability are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As  laypersons without the appropriate 
medical training and expertise, neither the Veteran nor his 
representative is competent to render a probative 
(persuasive) opinion on such a  medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, lay assertions as to either the nature or etiology of 
the Veteran's right hand complaints have no probative value.  

Under these circumstances, the Board concludes that the claim 
for service connection for residuals of injury to the right 
hand, claimed as loss of motion of 1st, 3rd and 4th digits, 
must be denied.  In reaching the conclusion to deny the 
claim, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as competent, 
probative evidence simply does not support the required 
elements of the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for residuals of injury to the right hand, 
claimed as loss of motion of 1st, 3rd and 4th digits, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


